Title: From George Washington to Beverley Randolph, 26 February 1790
From: Washington, George
To: Randolph, Beverley

 

Sir,
United States [New York] Feby 26th 1790.

I have received your Excellency’s letter of the 13th inst. enclosing the duplicate of an act of the General Assembly of Virginia, authorizing the Governor to convey certain lands to the United States for the purpose of building a Light-House.
Upon receiving your letter of the 18th of December, covering the first copy of the above act, I immediately transmitted it to the Secretary of the Treasury of the United States for his information. This is the cause of its not having been regularly acknowledged. with very great esteem I have the honor to be Your Excellency’s most Obedt Servt.
